Citation Nr: 1606009	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

In August 2014, the Board issued a decision denying entitlement to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability prior to December 18, 2013, and remanding the claim for the period beginning December 18, 2013.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Memorandum Decision, the Court vacated the denial of the claim with respect to the period prior to December 18, 2013, and remanded that claim for readjudication.  The matter is again before the Board subsequent to that remand.

Concurrently, the AOJ conducted the additional development and readjudication requested in the remanded portion of the right ankle claim.  That claim has been returned to the Board.  Because of the terms of the Memorandum Decision and the availability of additional medical evidence, the Board finds that the claims are "inextricably intertwined".  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  For this reason, the Board has recharacterized the claim on appeal as simply entitlement to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Introduction, the Board issued an August 2014 decision denying entitlement to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability prior to December 18, 2013, and remanding the claim for the period beginning December 18, 2013.  Both matters are again before the Board.

As part of the requested development, the AOJ provided the Veteran a July 2015 VA examination of his right ankle.  The AOJ then readjudicated the claim with respect to the period beginning December 18, 2013, in a September 2015 supplemental statement of the case (SSOC).

The July 2015 VA examination and opinions are pertinent to the right ankle claim with respect to the period prior to December 18, 2013, including because the report contains discussions of medical history, diagnostic findings (e.g. absence of arthritis), and clinical determinations (e.g. worsening) that must be considered in evaluating the medical evidence throughout the period on appeal.  Therefore, the Veteran is entitled to remand for an SSOC with respect to that aspect of the claim prior to the Board making a determination on the merits.  See 38 C.F.R. § 20.1304(c).

Due to the procedural posture of this matter, the Board will remand the matter as a single claim of entitlement to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability.  Harris, 1 Vet. App. at 183.  This will allow the Veteran the opportunity to present any evidence and make any arguments regarding all aspects of his right ankle claim and will allow a single adjudication that considers all pertinent evidence and the propriety of "staged" ratings throughout the period under consideration.

In addition, to avoid any further remand, the AOJ should obtain an updated opinion from the VA examiner regarding whether the Veteran suffered any additional functional limitations due to flare-ups.  See January 2016 Appellant's Post-Remand Brief (asserting that the Veteran was not "questioned about flare ups [sic] with regard to his ankle issue, which are productive of stiffening, popping as well as pain, decreased motion, and movement with weakness and near falls, not assessed by VA examiner to the veteran's prejudice").  The Board is not competent to instruct the VA examiner regarding the questions that should be asked or how the examiner should conduct the examination.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (applying the presumption of regularity to VA examinations).  However, it would be helpful to the Board if the VA examiner specifically commented on the Veteran's allegations with respect to flare-ups and provide an opinion regarding any medical facts or findings relevant to evaluating those allegations.  For these reasons, the Board will instruct that an opinion be obtained from the VA examiner who performed the July 2015 VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain and associate with the claims file all outstanding VA treatment records including records (if any) generated by the Bay Pines VAMC, to include the Lee County VA Healthcare Center in Cape Coral, and any other VA facilities from August 2015 to the present.

2.  Only after obtaining the above VA records, then the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner who examined the Veteran in July 2015 for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed. 

After reviewing the record and performing any examination deemed necessary, the examiner should address the following:

Whether the Veteran experiences flare-ups of his right ankle condition and, if so, the severity and clinical significance of the resulting symptoms and their functional impact.  In addressing this issue, the examiner should identify any relevant pertinent medical facts or principles that support any proffered medical opinion.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claim of entitlement to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

